DETAILED ACTION
1.	The communication is in response to the application received 09/13/2021, wherein claim 1 is pending and is examined as follows. The instant application is a continuation of 15/107,551, filed 06/23/2016, now U.S. Patent 11,122,241 B2.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  the claim recites “activating a Smart device connected with the specific end user at a second position with the call” (emphasis added), however, there is no reference to a first position. Please check and update accordingly. Appropriate correction is required.
4.	Claim 1 is further objected to because of the following informalities:  the term “Smart device” seems as though it should read “smart device”, i.e. lower case. Appropriate correction is required.
5.	Claim 1 is further objected to because of the following informalities:  it is recommended to define “IP” in the term “IP camera” to read “Internet Protocol (IP) camera”.  Appropriate correction is required.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,122,241 B2, in view of Dow et al. (US 2003/0132830 A1), hereinafter referred to as 241 and Dow, respectively, where both relate to access control systems. As can be seen, claim 14 of 241 discloses all of the elements in the instant claim with the exception of “credentialing the specific end user from the plurality of end users based on coding information entered into the first access box by the guest”. See Dow below for corresponding support. Other noted differences are primarily due to the elements not necessarily being one-to-one and the use of equivalent and/or substitute terms describing the elements. For e.g., instant claim 1 recites “and allowing the specific end user at the second position to verify or communicate with the guest using the Smart device, and optionally unlocking the first access point to allow the guest to proceed from the first access point” and patented claim 14 recites “…launching an application on the smart device in response to the call from the first access box and displaying the streamed video on the smart device, wherein the call can be answered by the specific end user after viewing the video and the specific end user allows access to the first access point.”  Both disclose a specific end user communicating with a guest via a smart device and then allowing the guest to access the access point. Another example is “multi-unit structure” (instant claim 1) vs. multi-family structure” (patented claim 14). To facilitate comparing the two claims, a chart is provided below to highlight the similarities and differences. 
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Co-pending Application, respectively, indicate differences in the claim limitation.


Instant Application 17/473,853


U.S. Patent No. 11,122,241 B2
(Application 15/107,551)

Claim 1
A communication network-based method of controlling access to access points at a multi-unit structure, comprising: initiating a call by a guest through a first access box at a first access point, wherein the first access box connects to a specific end user from a plurality of end users using identifying information, a guest enters a specific end user's identifying information into the first access box to identify the specific end user from the plurality of end users; credentialing the specific end user from the plurality of end users based on coding information entered into the first access box by the guest; activating a Smart device connected with the specific end user at a second position with the call, wherein the Smart device is incapable of establishing communication with the first access box prior to receiving the call; streaming video from an IP camera at the first access point to the Smart device via the Internet; and allowing the specific end user at the second position to verify or communicate with the guest using the Smart device, and optionally unlocking the first access point to allow the guest to proceed from the first access point.
Claim 14
A communication network-based method of controlling access to access points at a multi-family structure, comprising: credentialing, by an application executed on a smart device, a specific end user from a plurality of end users based on authentication information specific to the end user and the multi-family structure; synchronizing the application on the smart device and a directory that is linked to the access points and includes identifying information based on a code entered into the smart device, the code incorporating credentialing information that connects a first access point and the smart device; initiating a call by a guest through a first access box at the first access point, wherein the first access box can connect to the specific end user among the plurality of end users using identifying information, wherein the guest enters the identifying information into the first access box to identify the specific end user from the plurality of end users; activating a smart device associated with the specific end user based on the guest entering the identifying information, wherein the smart device is incapable of establishing communication with the first access box prior to receiving the call; streaming video from an internet protocol (IP) camera at the first access point to the smart device via the Internet; and launching an application on the smart device in response to the call from the first access box and displaying the streamed video on the smart device, wherein the call can be answered by the specific end user after viewing the video and the specific end user allows access to the first access point.


As to Claim 1, those features that are not disclosed by 241 include “credentialing the specific end user from the plurality of end users based on coding information entered into the first access box by the guest”.  Dow on the other hand teaches the aforementioned limitation where a tenant code (i.e. coding information) is entered by a visitor at a main control unit (i.e. an access point) corresponding to the tenant’s telephone number and name (see Table 6 in ¶0148) which is construed as credentialing the specific tenant/person with whom the visitor wishes to visit. 241 and Dow are analogous art because they are from the same or similar field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use the access control system of Dow (e.g. a telephone entry system) for providing seamless communications without requiring manual intervention, such that data retrieval and system updates/migration can be simplified without adding significant system cost (¶0011-0012).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the limitation phrase “credentialing the specific end user from the plurality of end users based on coding information entered into the first access box by the guest” (emphasis added). Although the specification addresses identifying information as claimed, it does not appear to define or discuss coding information that is entered into the first access box by the guest. ¶0005 of the specification recites “synchronizing an application on the smart device and a directory including the end user’s identifying information via a code entered into the smart device” where “The code may incorporate credentialing information that connects the first access point and the smart device.” However, even if the code is construed to be the “coding information”, the code is entered into the smart device, not the first access box as claimed. For the purpose of applying art, the Examiner interprets the aforementioned phrase to mean entering tenant codes (i.e. coding information) by a visitor at a first access point corresponding to the tenant.
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation phrase “credentialing the specific end user from the plurality of end users based on coding information entered into the first access box by the guest” (emphasis added).  Claim 1 also recites “identifying information” that is entered into the first access box by the guest, i.e. “a guest enters a specific end user's identifying information into the first access box” (emphasis added).  As such, and with reference to the specification, it is not entirely clear how coding information differs from identifying information. Thus for the purpose of applying art, the Examiner interprets the aforementioned phrase to mean entering tenant codes (i.e. coding information) by a visitor at a first access point corresponding to the tenant.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2013/0017812 A1), in view of Dow et al. (US 2003/0132830 A1), hereinafter referred to as Foster and Dow, respectively.
Regarding claim 1,  Foster discloses “A communication network-based method of controlling access to access points at a multi-unit structure [See Fig. 1 and para 0044  regarding remote access control to building 105 (e.g., a multi-apartment building). Reference the network connections of Fig. 4], comprising: initiating a call by a guest through a first access box at a first access point  [see e.g., para 0045 (with reference to Fig. 1) where a visitor 110 may use intercom station 130 (Fig. 2), i.e., a 1st access box at a 1st access point of said building], 
wherein the first access box connects to a specific end user from a plurality of end users using identifying information [Said intercom station (Fig. 2) shows a plurality of end users (i.e., residents) residing in different apartments (210). The visitor presses a button corresponding to the resident (para 0045-0046) in a given apartment (e.g., 120 para 0045). Identifying information can be for e.g. the resident’s name, apartment no, etc.], 
a guest enters a specific end user's identifying information into the first access box to identify the specific end user from the plurality of end users [See para 0045-0046 of Foster, where a visitor presses a button on a keypad (Fig. 2) or a graphical interface corresponding to the resident’s name or apartment number, i.e. entering a resident’s identifying information. See Dow below for further support]; credentialing the specific end user from the plurality of end users based on coding information entered into the first access box by the guest [As Foster does not disclose the foregoing feature, prior art Dow is turned to below]; activating a Smart device connected with the specific end user at a second position with the call [In Foster, the resident’s mobile device (e.g., smartphone – para 0048) receives the visitor’s initiated call signal (para 0011). The device can therefore be considered activated upon receipt of said call signal. Note, the resident must be at a position (i.e. a 2nd) different from the visitor (i.e. a 1st)], wherein the Smart device is incapable of establishing communication with the first access box prior to receiving the call [See process flow diagram of Fig. 6 where a call is established to the resident’s mobile device (640). Since the call is made after the prior steps have been completed, the resident’s mobile device is not communicating with the visitor at the intercom station before the call is received]; streaming video from an IP camera at the first access point to the Smart device via the Internet [see para 0011 where the resident may use a smart phone to watch streaming video from the one or more cameras which can be associated with for example intercom station 130 (Fig. 1). Also reference para 0060 with respect to captured video at said intercom station]; and allowing the specific end user at the second position to verify or communicate with the guest using the Smart device [Refer to Foster para 0011 where a resident at a given position (e.g., at apartment 210 – Fig. 2) may use the smart phone to communicate with the visitor at intercom station 130 (Fig. 1)], and optionally unlocking the first access point to allow the guest to proceed from the first access point.” [If the resident receives the call signal at their mobile device, then they can remotely communicate with the visitor, watch streaming video from the camera(s), and control actuators to open/close doors to access the building/apartment (para 0048). Also see Foster para 0014] Although Foster is found to disclose the foregoing claimed features, Dow from the same or similar field of endeavor is brought in to provide further support for discloses “a guest enters a specific end user's identifying information into the first access box to identify the specific end user from the plurality of end users” [In the context of apartment buildings (Dow para 0005), a visitor enters a tenant code (e.g., 12345) at a main control unit (i.e., a 1st access box) that is linked to a particular tenant - para 0006-0007, 0148 of a plurality of tenants] Further, Foster does not disclose “credentialing the specific end user from the plurality of end users based on coding information entered into the first access box by the guest”. However, Dow from the same or similar field of endeavor teaches or suggests this feature given the limitation’s BRI. [In Dow, the visitor enters a tenant code (i.e. coding information) at the main control unit (i.e. an access box at an access point) that corresponds to the tenant’s telephone number and name (see Table 6 in para 0148).  The foregoing is viewed as credentialing the specific tenant with whom the visitor wishes to visit while at the access point] For these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access control system disclosed by Foster (abstract) to add the teachings of Dow as above to provide an access control system (abstract) for an apartment building to ensure protection of its residents from unauthorized entries (para 0005); thus, such a system can lead to a more secured environment for the residents in the event a building security breach has occurred.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486